Citation Nr: 0106869	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  98-15 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant's spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran's service personnel records reflect that he was a 
light vehicle driver while serving in the Republic of 
Vietnam.  With regard to stressors, the veteran asserts that, 
while he was on a convoy in Vietnam, he witnessed the death 
of a friend, [redacted], who was killed in action on February 
2, 1969.  Although Mr. [redacted] death has been confirmed, 
there is no corroborating evidence that the veteran was 
present at or about the time of death.  The fact of Mr. 
[redacted] death, when it occurred, and other related 
information are easily obtainable by the public.  Therefore, 
additional development is necessary to determine whether Mr. 
[redacted] was a member of the veteran's unit at the time of his 
death.

Moreover, the RO attempted to obtain morning reports for the 
666th Transportation Company for the period of February 1969.  
In June 2000, an employee of the VA in St. Louis, Missouri, 
sent an e-mail to an employee at the Roanoke, Virginia, VA RO 
regarding such morning reports, stating that there was no 
reference to "them."  It is unclear from the e-mail to whom 
he was referring inasmuch as only the veteran's name was 
mentioned.  If the RO was trying to ascertain whether Mr. 
[redacted] was in the unit, it isn't clear whether such could be 
determined.  Thus, additional clarification on this matter is 
needed.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Furthermore, the representative submitted a document 
indicating that the 666th Transportation Company received the 
Republic of Vietnam Gallantry Cross Unit Citation with a Gold 
Star for service from August 14, 1967, to January 5, 1969.  
The veteran served with that unit from September 25, 1968, to 
August 27, 1969.  Additional development is needed with 
regard to the activities of the veteran's unit during the 
time that he was assigned to it.

In addition, a VA Form 21-526 received in January 1997 
reflects that the veteran reported that he was a member of 
the Army National Guard.  In a May 1998 statement, he 
indicated that he had retired from the Army National Guard in 
October 1996.  At the February 2000 hearing held in 
Washington, DC before a member of the Board, the veteran's 
spouse testified that he left the Army National Guard because 
of depression and his nightmares.  Transcript.  Any records 
from the Army National Guard need to be obtained.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

With regard to outstanding medical records, a December 1995 
outpatient progress note from J. Sellman, M.D., and 
Associates reflects that the veteran was currently receiving 
treatment at a Vet Center.  A social worker from the 
Richmond, Virginia, VA Medical Center said in a May 1996 
statement that he had been treating the veteran for the past 
six months.  The veteran was hospitalized at the Richmond, 
Virginia, VA Medical Center in January 1997; a treatment 
record from that hospitalization reflects that he had been 
treated at the Richmond, Virginia, Vet Center for the past 
eighteen months.  No treatment records from the Richmond, 
Virginia, Vet Center have been associated with the claims 
file.  Furthermore, a February 1997 progress note from J. 
Sellman, M.D., and Associates shows that the veteran was 
treated at the Coatesville, Pennsylvania, VA Medical Center, 
but records from that facility have not been obtained.  

A mid-November 2000 statement from a program director at the 
Salem, Virginia, VA Medical Center reflects that the veteran 
was scheduled for hospitalization there later that month.  
The veteran did not attend the December 2000 Board hearing in 
Washington, DC because he was then hospitalized at that 
facility.  Instead, his spouse testified, stating that her 
husband had been receiving treatment from two private 
doctors, a Dr. Emiliani and Dr. Creekmore, in addition to 
receiving treatment at the Richmond VA Medical Center and the 
Poplar Springs Hospital.  Transcript.  Treatment records from 
the Salem VA Medical Center for the recent hospitalization 
have not been associated with the claims file.  Furthermore, 
the March 1997 hospitalization records were the last 
treatment records obtained from the Richmond VA Medical 
Center.  Thus, additional records from VA and private medical 
facilities may be available.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In the June 1997 rating decision, service connection was 
denied for depression.  The veteran submitted a statement in 
August 1997 indicating that he wanted the RO to reconsider 
the denial of the claim of service connection for depression.  
The Court has held that a notice of disagreement must merely 
express disagreement with an RO decision and that it does not 
have to express an actual desire for appellate review.  
Gallegos v. Gober, 14 Vet. App. 50 (2000).  Therefore, under 
current law, the August 1997 statement is construed as a 
notice of disagreement with the June 1997 denial of service 
connection for depression.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In light of the above, this case is REMANDED for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify all sources of treatment or 
evaluation for nervous/psychiatric 
problems since active service.  After 
obtaining appropriate authorization, the 
RO should attempt to obtain any medical 
records that are not already in the claims 
file, specifically to include any 
additional records from Dr. Sellman and 
his associates, and the Poplar Springs 
Hospital, along with any records from Drs. 
Emiliani and Dr. Creekmore.  In any event, 
the RO should obtain all relevant records 
from the Salem, Virginia, VA Medical 
Center; the Coatesville, Pennsylvania, VA 
Medical Center; the Richmond, Virginia, VA 
Medical Center; and the Richmond, 
Virginia, Vet Center.  If any attempts to 
obtain the additional evidence are 
unsuccessful, the RO should comply with 
the notice provisions of the VCAA of 2000.

3.  The RO should contact the service 
department or other appropriate 
department to obtain the veteran's 
complete service medical and personnel 
records regarding his service with the 
Army National Guard.  The RO should also 
request that the service department state 
in writing if there are no such records 
are available.  Depending on the answer 
from service department, any additional 
development should be undertaken to 
obtain the records, to include contacting 
the Adjutant General of the State of 
Virginia.  If any attempts to obtain the 
additional evidence are unsuccessful, the 
RO should comply with the notice 
provisions of the VCAA of 2000.

4.  The veteran should be asked to 
provide any additional information 
possible regarding stressful events 
claimed to have caused PTSD.  In 
particular, the veteran should identify 
the unit (to Company level) to which Mr. 
[redacted] was assigned when he was killed in 
February 1969.  He should also submit or 
identify any corroborating evidence that 
he was present when Mr. [redacted] was 
wounded and/or died.  He should provide 
any additional information regarding his 
other stressors, to include the 
approximate dates of any ambushes of his 
convey and any attacks on the base where 
he was stationed.

The veteran should also be advised of the 
probative value of any lay statements 
from officers or enlisted personnel with 
whom he served while in the 666th 
Transportation Company who 
participated/witnessed or had knowledge 
of any of the alleged stressful events.  
The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without details, such as 
names and dates, an adequate search for 
verifying information can not be 
conducted.

5.  The RO should try to ascertain 
through the Department of the Army, the 
National Personnel Records Center or any 
other appropriate official source, the 
unit (to Company level) to which Mr. 
[redacted] was assigned when he was killed in 
February 1969 and when he was assigned to 
that unit.  

6.  The RO also should review its prior 
request for Morning Reports and determine 
whether another request is warranted.  If 
the RO wishes to establish through Morning 
Reports whether Mr. [redacted] was listed as a 
casualty of the veteran's unit, that query 
should be documented in the claims folder.  
As things stand, the e-mail in question 
refers to a conversation of the same date, 
the subject of which is unknown.  Thus, it 
isn't clear whether the reply that a 
"search of the 666th Trans. Co didn't not 
(sic) contain ref to them..." was referring 
to the veteran and Mr. [redacted].   Thus, the 
RO should consider requesting the Morning 
Reports again or at least a search of 
them, the subject of which should be 
appropriately documented.     

7.  After the above has been completed to 
the extent possible, and, if based on the 
record it is not shown that the veteran 
engaged in combat with the enemy, the RO 
should the send a copy of any additional 
details supplied by the veteran regarding 
attacks on convoys and on the base where 
his unit was located, a copy of this 
remand, the veteran's DD Form 214 and his 
service personnel records to USASCRUR, 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150.  They should be requested 
to provide any information that might 
corroborate any of the veteran's alleged 
stressors while serving with 666th 
Transportation Company, to include 
information from such historical documents 
as operational reports - lessons learned, 
unit histories and the like.

8.  If it is ascertained that Mr. [redacted] 
was assigned to the veteran's unit when 
he was killed and there is credible 
supporting evidence that the veteran 
witnessed Mr. [redacted] wounding/death, 
and/or there is credible corroborating 
evidence of any other claimed in-service 
stressor or if it is determined that the 
veteran engaged in combat with the enemy, 
the veteran should be afforded a VA 
psychiatric examination by a board-
certified psychiatrist who has not 
previously treated or evaluated him.  The 
claims file, including all additional 
evidence obtained and the RO's 
conclusions as to corroborated stressors, 
and copy of this remand, must be provided 
to the psychiatrist for review prior to 
examination, the receipt of which should 
be acknowledged in the examination 
report.  

The examiner must be instructed that only 
the stressors listed by the RO may be 
considered in determining whether the 
veteran has PTSD due to service.  Unless 
contraindicated, the veteran should be 
afforded psychological testing with PTSD 
subscales, the report of which should be 
reviewed by the examining psychiatrist 
prior to making a final diagnosis. 

If a diagnosis of PTSD is made, the 
examiner should specify: (1) whether the 
alleged in-service stressor(s) found to 
be established by the record by the RO 
are sufficient to produce PTSD; (2) 
whether the remaining diagnostic 
criteria, as found in DSM-IV, to support 
the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiner.  A complete rationale for 
all opinions expressed must be provided.

9.  The RO should then review the 
examination report to ensure that it is 
responsive to the Board's instructions.  
If not responsive, it should be amended by 
the examiner so that the case will not 
have to be remanded again.

10.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  The RO should 
readjudicate the claim of service 
connection for PTSD based on the entire 
evidentiary record.  If the benefit sought 
on appeal remains denied, the appellant 
and the representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO should 
also issue a statement of the case on the 
issue of service connection for 
depression.  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


